— In an action to foreclose a mortgage, order -granting reargument, and upon reargument adhering to the original decision, which granted plaintiff’s motion for summary judgment and appointed a referee to compute, and the judgment entered thereon, reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. The appeal from the original order and the appeals from the other orders in the record are dismissed, without costs. (See Title Guarantee <& Trust Co., v. Queens Freeholds, Ine., ante, p. 787.) Close, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.